    USDC IN/ND case 1:20-cr-00037-HAB-SLC document 6 filed 07/14/20 page 1 of 2


                             UNITED STATES DISTICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

A’ZAAM WALEE BEY,                              )
                                               )
         Plaintiff,                            )
                                               )
v.                                             )       Cause No. 1:20-CR-37-HAB
                                               )
STATE OF INDIANA,                              )
Allen County Superior Court                    )
                                               )
         Defendant.                            )

                                              ORDER

         Plaintiff A’zaam Walee Bey filed a Notice of Removal (ECF No. 1) on July 13, 2020. He

also submitted an Affidavit of Fact and Response to Complaint (ECF No. 2), Notice of Public

Records Status Correction (ECF No. 3), “Lawful NOTICE! Appellation Declaration” (ECF No.

4), and “Judicial Notice and Proclamation” (ECF No. 5) on the same day. Wading through

Plaintiff’s filings reveals that the instant suit is an attempt to remove the State of Indiana’s felony

prosecution against him in Allen County Superior Court Case No. 02D06-2001-F5-000030 (the

“State Case”). The State Case alleges three counts: one count of carrying a handgun without a

license and two counts of resisting law enforcement.1 Plaintiff claims that the criminal charges

against him are illegal because the State of Indiana has no jurisdiction over him and asks this Court

to hear his case.

         Federal statutes permit the removal of state court prosecutions under certain, clearly

defined circumstances. They include prosecutions of federal officers (28 U.S.C. § 1442(a)) and



1

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InBGNzJlb3BZN1cwcGVYTjd
yYkp1bkMwd081WUNYMExRb2xLNEs3QnhTUDgxIn19
 USDC IN/ND case 1:20-cr-00037-HAB-SLC document 6 filed 07/14/20 page 2 of 2


active members of the military (28 U.S.C. § 1442a), as well as prosecutions involving civil rights

(28 U.S.C. § 1443). None of those circumstances are relevant here, leaving no legal basis for

removal of the State Case. The Court has no option other than summary remand. 28 U.S.C. §

1455(b)(4).

       For the foregoing reasons, this matter is REMANDED to the Allen County, Indiana

Superior Court.

       SO ORDERED on July 14, 2020.

                                              s/ Holly A. Brady
                                             JUDGE HOLLY A. BRADY
                                             UNITED STATES DISTRICT COURT
